Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) dated as of June 8, 2017, is
made by and between Beasley Broadcast Group, Inc., a Delaware limited liability
company (together with any successor thereto, the “Company”) and George G.
Beasley (the “Executive”).

WHEREAS, the Company and the Executive have entered into an Executive Employment
Agreement, dated May 13, 2005 (as amended, the “Prior Employment Agreement”) and
the Executive has been and is now employed by the Company;

WHEREAS, the Company desires to continue to assure itself of the services of the
Executive and to continue to employ the Executive, and the Executive desires to
continue to commit herself to serve the Company and to continue to be employed
by the Company, on the terms herein provided; and

WHEREAS, the Company and the Executive desire to terminate the Prior Employment
Agreement and replace and supersede the Prior Employment Agreement in its
entirety with this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

  1. Certain Definitions.

(a) “Annual Base Salary” shall have the meaning set forth in Section 4.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” for the Company to terminate the Executive’s employment hereunder
shall exist upon the Executive’s:

(i), fraud, theft, embezzlement, proven gross negligence in connection with
Executive performing his duties and responsibilities hereunder.

(ii) conviction of a felony or a crime involving moral turpitude; or

(iii) breach of any material provision of this Agreement, including without
limitation, Section 7 and Section 8, after notice given to Executive within
ninety (90) days of Company first having direct knowledge of the occurrence of
such material breach by Executive, and, to the extent curable, thirty (30) days
opportunity for cure.

(d) “Change in Control” shall mean any transaction or series of related
transactions the consummation of which results in Executive (or Executive’s
Immediate Family) holding or having a beneficial interest in shares of the
Company’s capital stock having less than fifty percent (50%) of the voting power
of the Company’s outstanding capital stock; provided that any such transaction
is a bona fide transaction between the Company and a third party (or parties)
unrelated to the Executive, as determined by the Board in good faith. For
purposes of this Agreement, “Immediate Family” shall mean any person, trust, or
estate who qualifies as a “Permitted Class B Transferree” as set forth in the
Company’s Articles of Incorporation.



--------------------------------------------------------------------------------

(e) “Company” shall have the meaning set forth in the preamble hereto.

(f) “Compensation Committee” means the compensation committee of the Board.

(g) “Contract Year” shall mean each twelve month period beginning on the
Effective Date or an annual anniversary thereof.

(h) “Date of Termination” shall mean if the Executive’s employment is terminated
(i) due to his death, the date of death as set forth in Section 5(a)(i);
(ii) due to his Disability as set forth in Section 5(a)(ii), 30 days after
receipt of the written notice as set forth in Section 5(b), (iii) pursuant to
Section 5(a)(iii), or Section 5(a)(iv), the date of termination set forth in the
written notice as set forth in Section 5(b), subject to the notice and cure
provision set forth in Section 1(c)(iii), if applicable, (iv) pursuant to
Section 5(a)(v), the date of termination set forth in the written notice as set
forth in Section 5(b), subject to the applicable notice and cure period set
forth in Section 1(l) and (v) pursuant to Section 5(a)(vi), 90 days after
receipt of the written notice set forth in Section 5(b).

(i) “Disability” shall mean the absence of the Executive from the Executive’s
duties to the Company on a full-time basis for a period of 180 consecutive days
as a result of incapacity due to mental or physical illness.

(j) “Effective Date” of this Agreement shall mean January 1, 2017.

(k) “Executive” shall have the meaning set forth in the preamble hereto.

(l) “Good Reason” shall mean the occurrence of any of the following events
without the prior written consent of the Executive, provided that the Executive
provides written notice to the Company of the occurrence of such event within
ninety (90) days after Executive first has direct knowledge of the event, which
written notice shall include a description of the existence of the condition
underlying such event, and the Company does not remedy such event within thirty
(30) days of receipt of such written notice from the Executive:

(i) Company fails to make payment or provide benefit(s) to the Executive
hereunder;

(ii) a material diminution in the Executive’s Annual Base Salary;

(iii) a material diminution in the Executive’s authority, duties or
responsibilities;

(iv) a material diminution in the budget over which the Executive retains
authority;

 

2



--------------------------------------------------------------------------------

(v) a material change in the geographic location at which the Executive must
perform services under this Agreement; or

(vi) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

(vii) a Change of Control.

(m) “Notice of Termination” shall have the meaning set forth in Section 5(b).

(n) “Restricted Stock Unit” shall have the meaning set forth in the Beasley
Broadcast Group Inc. 2007 Equity Incentive Award Plan.

(o) “Term” shall have the meaning set forth in Section 2(b).

 

  2. Employment.

(a) Initial Term. The Company shall continue to employ the Executive and the
Executive shall continue in the employ of the Company, for the period set forth
in this Section 2, in the position set forth in Section 3 and upon the other
terms and conditions herein provided. The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date of this Agreement and shall expire on the third anniversary
thereof, unless earlier terminated as provided in Section 5.

(b) Extension. The employment term hereunder shall be extended for successive
one-year periods (“Extension Terms” and, collectively with the Initial Term, the
“Term”) upon the mutual agreement of the parties in writing.

 

  3. Position and Duties.

(a) Generally. The Executive shall serve as the Chairman of the Board of
Directors (“Chairman”) of the Company. Subject to reasonable modification from
time to time by the Board, Executive shall report to the Board and shall have
all of the powers, authority, duties and responsibilities usually incident to
the position and office of Chairman. Executive will, on a full-time basis, apply
all of his skill and experience to the performance of his duties in such
employment and will not, without the prior consent of the Board, devote
substantial amounts of time to outside business activities. Notwithstanding the
foregoing, Executive may devote a reasonable amount of his time to civic,
community, charitable or passive investment activities.

(b) Subsidiaries. If elected or appointed thereto, and only for the duration of
such elected term or appointment, the Executive shall serve as a director of the
Company and any of its subsidiaries and/or in one or more executive offices of
any of such subsidiaries, provided that the Executive is indemnified for serving
in any and all such capacities as provided for in the Company By-laws or
otherwise.

 

  4. Compensation and Related Matters.

 

3



--------------------------------------------------------------------------------

(a) Annual Base Salary. During the first 12 months of the Initial Term, the
Executive shall receive (i) a base salary (such base salary, as in effect from
time to time, the “Base Rate of Pay”) at a rate of $750,000 per annum ; and
(ii) an amount equal to the amount payable by the Executive for coverage under
the benefit plans referred to in Section 4(d)(ii) (such amount the “Gross Up
Amount”), provided that the Gross Up Amount is paid to the Executive no later
than March 15th of the year following the calendar year in which it is earned;
and (iii) an additional amount equal to taxes payable by the Executive as a
result of the receipt by the Executive of the Gross Up Amount, provided that
such additional amount is paid to the Executive no later than the end of the
calendar year following the calendar year in which such taxes are paid by the
Executive (the “Tax Reimbursement”) (such salary, collectively, the “Annual Base
Salary”). After the first 12 months of the Initial Term, the Executive’s Annual
Base Salary shall be (i) the Base Rate of Pay set forth above or a revised Base
Rate of Pay determined by the Board of its authorized committee with a view
toward consideration of merit increases, market rates of pay for similarly
situated executives and such other factors that the Board or its authorized
committee determines to be appropriate, (ii) the Gross Up Amount and (iii) the
Tax Reimbursement. The Annual Base Salary shall be paid in arrears in
substantially equal installments at monthly or more frequent intervals, in
accordance with the normal payroll practices of the Company. The Annual Base
Salary shall be effective retroactively to the Effective Date and the amounts
that the Executive would have received under this Agreement had it been entered
into on the Effective Date that are in excess of amounts received by the
Executive since the Effective Date shall be paid to the Executive at the time of
the first salary payment to the Executive after the date hereof.

(b) Bonus. Executive shall be eligible to receive an annual performance bonus
(the “Annual Bonus”) to be determined by the Compensation Committee of the Board
and based on criteria as set forth in the “Performance Incentive Plan” dated
January 1, 2012, or any successor Performance Incentive Plan approved by the
Compensation Committee, such Annual Bonus to be established by the Compensation
Committee in its sole discretion. The Annual Bonus shall be paid in no event
later than March 15th of the calendar year following the calendar year in which
such bonus is earned.

(c) Restricted Stock Units Grant. As soon as reasonably practicable following
the date hereof, the Compensation Committee shall grant Executive 45,000
Restricted Stock Units. Provided that the Executive remains continuously
employed by the Company from the date of grant through the applicable vesting
date, one third of the Restricted Stock Units shall vest on the first
anniversary of the Effective Date, one third of the Restricted Stock Units shall
vest on the second anniversary of the Effective Date and one third of the
Restricted Stock Units shall vest on the third anniversary of the Effective
Date. The restricted stock units shall contain such other terms (consistent with
the Company’s customary form of restricted stock unit agreement and not
inconsistent with this Agreement) as the Compensation Committee determines.

(d) Benefits. (i) The Executive shall be eligible to participate in the Beasley
Broadcast Group Inc. 2007 Equity Incentive Award Plan, as amended, and such
other equity based or incentive compensation plans or programs as may be adopted
by the Company from time to time (collectively, the “Equity Plan”) for its
senior executives, at such level and in such amounts as may be determined by the
Compensation Committee in its sole discretion, subject to the terms and
conditions of the Equity Plan and any applicable award agreements. (ii) The
Executive shall

 

4



--------------------------------------------------------------------------------

be entitled to participate in the other employee benefit plans, programs and
arrangements of the Company in effect during the Term (including, without
limitation, at the time of execution of this Agreement, health insurance, dental
insurance, vision insurance, long-term disability coverage, short term
disability, cellular phone reimbursement, and vacation for Executive and his
eligible dependents) now (or, to the extent determined by the Compensation
Committee, hereafter) in effect which are applicable to the senior officers of
the Company (the “Eligible Benefit Plans”), subject to and on a basis consistent
with the terms, conditions and overall administration thereof. The Executive
agrees that nothing contained in this Agreement shall prevent the Company from
terminating or modifying any such Eligible Benefit Plans in whole or in part at
any time. In addition, the Executive shall receive a monthly car allowance of
$1,000.

(e) Expenses. The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company, in accordance with the Company’s documentation and other
policies with respect thereto.

 

  5. Termination.

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

(a) Circumstances.

(i) Death. The Executive’s employment hereunder shall terminate upon his death.
In the event of the death of the Executive during the Term of this Agreement,
Company shall pay to Executive or Executive’s widow, if surviving, otherwise to
his estate or legal representative, the Executive’s prorated Annual Base Salary
and all vested benefits referenced herein through the Date of Termination.

(ii) Disability. If the Company determines in good faith that the Executive has
incurred a Disability, the Company shall give the Executive a minimum of thirty
(30) days’ written notice of its intention to terminate the Executive’s
employment after the 180 day period referenced in Section 1(i) (the “Disability
Notice”). In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of the Disability Notice,
provided that within the 30 days after such receipt, the Executive either has
not returned to full-time performance of his duties or requested a return to
performance of his duties with a reasonable accommodation for his disability.
The Executive shall receive the prorated Annual Base Salary and all vested
benefits referenced herein through the Date of Termination.

(iii) Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. The Executive shall receive his prorated Annual
Base Salary and all vested benefits referenced herein through the Date of
Termination.

 

5



--------------------------------------------------------------------------------

(iv) Termination without Cause. The Company may terminate the Executive’s
employment without Cause. The Executive shall receive his prorated Annual Base
Salary and all vested benefits referenced herein through the Date of
Termination.

(v) Resignation for Good Reason. The Executive may terminate his employment for
Good Reason. The Executive shall receive his prorated Annual Base Salary and all
vested benefits referenced herein through the Date of Termination.

(vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon 90 days written notice to the Company. The Executive
shall receive his prorated Annual Base Salary and all vested benefits referenced
herein through the Date of Termination.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 5 (other than termination
pursuant to Section 5(a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination (a “Notice of Termination”) which, except in the case of termination
for Cause or resignation for Good Reason, shall be at least fourteen days
following the date of such notice or thirty days if termination is pursuant to
Section 5(a)(ii) and not more than forty-five days, except that in the case of a
resignation without Good Reason shall be at least ninety (90) days following the
date of such notice.

 

  6. Severance Payments.

(a) Entitlement to Severance Payments. Subject to Section 6(b), if the
Executive’s employment terminates due to Executive’s death (pursuant to
Section 5(a)(i)), pursuant to a termination without Cause (pursuant to
Section 5(a)(iv)), due to Disability (pursuant to Section 5(a)(ii)) or
resignation for Good Reason (pursuant to Section 5(a)(v)), then provided that
the Executive’s termination of employment constitutes a “separation from
service” as defined under Treas. Reg. Section 1.409A-1(h):

 

  (i)

The Company shall pay/distribute the following severance payment (“Severance
Payment”) to the Executive, or in the event of Executive’s death to Executive’s
widow, if surviving, otherwise to his estate or legal representative: (a) an
amount equal to his then Annual Base Salary for the remainder of the Initial
Term or one year, whichever is greater (the “Severance Period”), payable over
the Severance Period at the same time and in the same manner as such Annual Base
Salary would have been paid if the Executive had remained in active employment
until the end of the Severance Period in accordance with the Company’s normal
payroll practices as in effect on the date of termination of the Executive’s
employment and (b) an amount equal to the highest Annual Bonus paid to Executive
during the preceding three (3) year period, or $750,000.00, whichever is
greater, payable in a single installment within sixty (60) days

 

6



--------------------------------------------------------------------------------

  of the Date of Termination. Notwithstanding the foregoing, if the Executive’s
employment termination occurs (x) during any period when the Company is party to
a binding agreement obligating the Company to enter into a transaction or series
of transactions that, when consummated, will constitute a Change in Control or
(y) on or within two years following the date of a Change in Control, then the
Severance Payment shall be the greater of the amount of the Severance Payment
determined in accordance with the immediately preceding sentence or an amount
equal to the sum of (A) two (2) times the Base Rate of Pay as in effect
immediately prior to the Date of Termination (disregarding any decrease in the
Base Rate of Pay that provides a basis for Executive’s resignation for Good
Reason) and (B) two (2) times the highest Annual Bonus paid to Executive during
the preceding three (3) year period, which amount shall be paid in a single
installment on the sixtieth (60th) day following the Date of Termination to the
extent such payment does not result in the imposition of an excise tax under
Section 409A of the Code and shall otherwise be paid as provided in this first
sentence of this Section 6(a)(i).

 

  (ii) Executive shall be entitled to continue coverage under the Company’s
group health plan as required by Section 4980B of the Code (“COBRA”) and the
Company’s group life plan for the eighteen month period commencing on the Date
of Termination. The Company shall pay Executive’s (and his eligible dependents)
premiums under COBRA (except to the extent it results in a duplication of
payments made to Executive under Section 6(a)(i) of this Agreement) until the
earlier of (A) eighteen months following the Date of Termination or (B) the date
the Executive becomes eligible for coverage under another group health plan (the
“COBRA Payment Period”). Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums on the Executive’s behalf
would result in a violation of applicable law (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section 6(a)(ii), the Company shall pay the Executive on the
last day of each remaining month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premium for such month, subject to applicable
tax withholding (such amount, the “Special Severance Payment”), such Special
Severance Payment to be made without regard to the Executive’s payment of COBRA
premiums. Nothing in this Agreement shall deprive the Executive of his rights
under COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.

 

  (iii) Notwithstanding the terms or conditions of the Equity Plan or any stock
option or other award agreement between the Company and the Executive, all
granted and outstanding stock options and other stock-based awards, including
but not limited to the Restricted Stock Units, shall become fully vested and
exercisable as of the Date of Termination, and, to the extent exercisable, shall
remain exercisable until the earlier to occur of (A) the expiration of such
stock option or other award pursuant to its terms or (B) the expiration of 90
days following the Date of Termination.

 

7



--------------------------------------------------------------------------------

(b) Release. Notwithstanding anything to the contrary in this Section 6, the
Executive shall not be entitled to any severance payments or benefits under
Section 6, unless the Executive, or in the case of Executive’s death, the
Executive’s widow, if surviving, otherwise his estate executor or legal
representative (or, alternatively, whomever is entitled to the severance payment
set forth in Section 6(a)(i)) , executes and does not revoke the release of
claims in substantially the form attached hereto as Exhibit B (and such release
becomes effective and irrevocable) within thirty (30) days following the Date of
Termination. Notwithstanding anything to the contrary in this Section 6, the
payments due under Section 6(a)(i) shall be payable commencing on the Company’s
first payroll date occurring on or after the 30th day following the Date of
Termination (the “First Payroll Date”), and any amounts that would otherwise
have been paid pursuant to such Section 6(a)(i) prior to the First Payroll Date
shall be paid in a lump-sum on the First Payroll Date. To the extent that, in
the event of Executive’s death, Florida law does not allow the Executive’s
widow, if surviving, or his estate executor or legal representative (or,
alternatively, whomever is entitled to the severance payment set forth in
Section 6(a)(i)) to execute the release of claims, then the individual
authorized under Florida law to release claims on behalf of a deceased
individual, if any, shall execute the release of claims set forth above. If no
person is authorized under Florida law, then this provision shall be waived.

(c) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.

(d) Mitigation of Damages. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amount
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced (except as provided in Section 6(a)(ii)) whether or
not the Executive obtains other employment. Neither the Executive nor the
Company shall be liable to the other party for any damages in addition to the
amounts payable under Section 6 arising out of the termination of the
Executive’s employment prior to the end of the Term (except as provided in
Section 9).

 

  7. Restrictive Covenants.

(a) Non-Competition. The Term of Non-Competition shall be defined as the term
beginning on the date hereof and continuing until the first anniversary of the
Date of Termination; provided, however, that if the Executive’s employment is
terminated by the Company, other than for Cause, or terminated by Executive for
Good Reason as set forth in Section 5(a)(v), the term of Non-Competition shall
expire upon the earlier of the first anniversary of the Date of Termination or
the date that the Executive waives his entitlement to any further payments under
Section 6, or the Date of Termination if no payments are to be made under
Section 6. During the Term of Non-Competition, the Executive shall not, without
the prior written consent of the Board, directly or indirectly engage in, or
have any equity interest in, or manage, be employed or engaged by or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in, any business which competes with any business of
the

 

8



--------------------------------------------------------------------------------

Company or any entity owned by it that is within 75 miles of any transmission
site on which the Company or any entity owned by it operates a radio station at
the Date of Termination, provided, however, that the Executive shall be
permitted to acquire a stock interest in such a corporation provided such stock
is publicly traded and the stock so acquired is not more than five percent
(5%) of the outstanding shares of such corporation.

(b) Construction of this Section. In the event the terms of this Section 7 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

 

  8. Nondisclosure of Proprietary Information.

(a) Confidentiality. Except as required in the faithful performance of the
Executive’s duties hereunder or pursuant to subsection (c), the Executive shall,
in perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, or deliver to any
person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such confidential or
proprietary information or trade secrets. The parties hereby stipulate and agree
that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).

(b) Return of Materials. Upon termination of the Executive’s employment with
Company for any reason and upon the Company’s request, the Executive will
promptly deliver to the Company all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes and/or which contain proprietary
information or trade secrets. Executive shall keep his cellular phone and phone
number.

(c) Response to Legal Process. The Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, and shall, as much in advance of the return date as possible,
make available to the Company and its counsel the documents and other
information sought and shall assist such counsel in resisting or otherwise
responding to such process.

(d) Certain Exclusions. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement shall prohibit the Executive from reporting
possible violations of

 

9



--------------------------------------------------------------------------------

Federal law or regulation to any United States governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of State or Federal law
or regulation (including the right to receive an award for information provided
to any such government agencies). Furthermore, in accordance with 18 U.S.C.
§ 1833, the Company hereby notifies the Executive that, notwithstanding anything
to the contrary herein: (a) the Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any Federal
or State trade secret law (i) for the disclosure of a trade secret that is made
in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (b) if the Executive files a lawsuit for
retaliation by Company for reporting a suspected violation of law, the Executive
may disclose the trade secret to the Executive’s attorney, and may use the trade
secret information in the court proceeding, if the Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

 

  9. Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 7 and 8 will cause irreparable damage to Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Executive agrees that in the event of a breach of any of the
covenants contained in Sections 7 and 8, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief.

 

  10. Binding on Successors.

This Agreement shall be binding upon and inure to the benefit of the Company,
the Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. The Company may assign its rights and obligations under
this Agreement to any successor to all or substantially all of the business or
the assets of the Company. The Executive may not assign the Executive’s rights
or obligations under this Agreement other than the Executive’s rights to
payments hereunder, which may only be assigned by will or the operation of the
laws of descent and distribution.

 

  11. Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of Florida, without reference
to the principles of conflicts of law of the State of Florida or any other
jurisdiction, and where applicable, the laws of the United States. Executive
agrees that any claim arising out of or relating to this Agreement shall be
brought exclusively in the state or federal courts of competent jurisdiction for
Collier County, Florida. Executive consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or
(b) any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts. Executive further acknowledges that Employee is
executing this Agreement in the State of Florida.

 

10



--------------------------------------------------------------------------------

  12. Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  13. Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by overnight courier service or
certified or registered mail, postage prepaid, as follows:

 

  

Beasley Broadcast Group, Inc.

3033 Riviera Drive, Suite 200

Naples, Florida 34103

Attn: Chief Executive Officer

With a copy to:   

Beasley Broadcast Group, Inc.

3033 Riviera Drive, Suite 200

Naples, Florida 34103

Attn: General Counsel

If to the Executive, to his at the address set forth below under his signature;
or at any other address as any party shall have specified by notice in writing
to the other parties.

 

  14. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

  15. Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. The parties agree
that the Prior Employment Agreement is hereby terminated, and this Agreement
replaces and supersedes the Prior Employment Agreement in its entirety.

 

  16. Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and the Chief Operating Officer.
By an instrument

 

11



--------------------------------------------------------------------------------

in writing similarly executed, the Executive or the Company may waive compliance
by the other party or parties with any provision of this Agreement that such
other party was or is obligated to comply with or perform, provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity.

 

  17. No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

  18. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Collier County, Florida in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Sections 7 or 8 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond. The fees and expense of the
arbitrator shall be borne by the Company. The prevailing party in any action or
arbitration proceeding hereunder shall be entitled to recover its reasonable
attorney’s fees and costs from the other party.

 

  19. Claw-back.

All compensation received by Executive shall be subject to the provisions of any
claw-back policy implemented by the Company to comply with applicable law,
regulation or stock exchange rule, including, without limitation, any claw-back
policy adopted to comply with the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder.

 

  20. Section 409A.

Notwithstanding anything to the contrary in this Agreement, if at the time of
the Executive’s separation from service with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such separation from
service is necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s separation from
service with the Company (or the earliest date

 

12



--------------------------------------------------------------------------------

permitted under Section 409A of the Code), whereupon the Company will pay the
Executive a lump-sum amount equal to the cumulative amounts that would have
otherwise been previously paid to the Executive under this Agreement during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this Agreement. For purposes of Section 409A of
the Code, the Executive’s right to receive any installment payments under this
Agreement, including each payment made after a “separation from service,” will
be considered as a right to receive a series of separate payments.

This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (a) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties. In
no event shall the Company be required to provide a tax gross-up payment to
Executive with respect to Section 409A Penalties.

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

Additionally, in the event that following the date hereof the Company or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

  21. Indemnification.

Company hereby indemnifies, holds harmless and agrees to defend Executive from
and against any and all losses, claims, demands, damages, costs, expenses and
liabilities including without limitation, reasonable attorneys’ fees and
disbursements incurred in connection therewith as set forth in the By-laws of
the Company.

 

13



--------------------------------------------------------------------------------

  22. Survival.

The obligations, covenants, rights and remedies of the Parties under Sections 6
through 11, 13 and 18 through 22 shall expressly extend beyond and survive
termination of this Agreement.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

Beasley Broadcast Group, Inc. By:   /s/ Herbert W. McCord Name:   Herbert W.
McCord Title:   Chairman of the Compensation Committee THE EXECUTIVE /s/ George
G. Beasley Name:   George G. Beasley



--------------------------------------------------------------------------------

Exhibit A

General Release and Waiver

For and in consideration of the payments and other benefits due to George G.
Beasley (the “Executive”) pursuant to Section 6 of the Executive Employment
Agreement, dated as of [            ] __, 2017 (the “Employment Agreement”), by
and between Beasley Broadcast Group, Inc. (the “Company”) and the Executive, and
for other good and valuable consideration, the Executive hereby, for the
Executive, the Executive’s spouse and child or children (if any), the
Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, forever releases
and discharges the Company, and any of its divisions, affiliates, subsidiaries,
parents, branches, predecessors, successors, assigns, and, with respect to such
entities, their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”)
from, and covenants not to sue for, any and all claims of any kind arising out
of, or related to, Executive’s employment with the Company, its affiliates and
subsidiaries (collectively, with the Company, the “Affiliated Entities”) or the
Executive’s separation from employment with the Affiliated Entities, which the
Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release. Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, Florida Civil Rights Act, Fla. Stat. Sec. 760.01 et seq, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973
, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave Act
of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least twenty-one (21) days to consider all of its terms and
has been advised to consult with an attorney and any other advisors of the
Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive understands and acknowledges that the
consideration given for this Release is in addition to anything of value to
which the Executive was already entitled. The Executive also understands that
the Executive has a period of seven (7) days after signing this Release within
which to revoke Executive’s agreement, and that neither the Company nor any
other person is obligated to make any payments or provide any other benefits to
the Executive pursuant to the Employment Agreement until the eighth (8th) day
after the Executive’s signing of this Release



--------------------------------------------------------------------------------

without the Executive’s signature having been revoked other than any accrued
obligations or other benefits payable pursuant to the terms of the Company’s
normal payroll practices or employee benefit plans. Finally, the Executive has
not been forced or pressured in any manner whatsoever to sign this Release, and
the Executive agrees to all of its terms voluntarily. The Executive is advised
that nothing in this Release prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by Federal law.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under Section 6 of the Employment
Agreement or under any compensation or employee benefit plan, program or
arrangement (including, without limitation, obligations to the Executive under
any stock option, stock award or agreements or obligations under any pension,
deferred compensation or retention plan) provided by the Affiliated Entities
where the Executive’s compensation or benefits are intended to continue or the
Executive is to be provided with compensation or benefits, in accordance with
the express written terms of such plan, program or arrangement, beyond the date
of the Executive’s termination; (ii) rights to indemnification, contribution or
liability insurance coverage the Executive may have under the by-laws of the
Company or applicable law. Furthermore, this Release does not release claims
that cannot be released as a matter of law, and nothing in this Release
prohibits the Executive from reporting possible violations of Federal law or
regulation to any United States governmental agency or entity in accordance with
the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of State or Federal law or regulation
(including the right to receive an award for information provided to any such
government agencies).

Sections 11, 13 and 18 of the Employment Agreement shall also apply to this
Release. This Release is final and binding and may not be changed or modified
except in a writing signed by both parties. In the event that any provision or
any portion of any provision hereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Release shall continue in full force and effect without said provision or
portion of provision.

 

Date     GEORGE G. BEASLEY  

 

 

 

   

 

Date     BEASLEY BROADCAST GROUP, INC.  

 

 

 

   

 